Title: To James Madison from James Monroe, 29 April 1806
From: Monroe, James
To: Madison, James


                    
                        Private.
                        Dear Sir
                        London April 29. 1806.
                    
                    I had the pleasure to receive your letter of the 11th. ulto. on the 25. by Mr. Prentis. I find by it that the measure of a special mission to this country

was likely to be adopted, on the subject of our affrs. depending with it. Should that have been the case I beg you to be assured that I will do every thing in my power to give it effect. It is certainly my desire to get home as soon as I can with propriety, but no object of a private nature is so urgent, & very few could be, to induce me to leave this country at such a crisis, if my services can be of any use. I was informed in the commencment of Feby. by a merchant here, that a letter had been recd. from Phila. which stated that such a measure was contemplated if not adopted. I own the intelligence gave me much concern for reasons which I took the liberty to communicate to you in a letter by Captain Tompkins of the 2d. of that month. I have been however too well aware of the considerations which recommended the measure, founded in the practice of the govt., the expectation of the parties interested &ce not to have seen the difficulty of resisting it, and where publick motives of weight recommend a measure I am far from being disposed to attribute it to any other, especially a want of friendship for me. I have therefore only to repeat the assurance that if it has been adopted I will do every thing in my power to give it effect, and in the mode so far as respects my agency, which may appear best adapted to the end.
                    This measure has for some time engaged the publick attention here, but never till my last interview with Mr. Fox did it form a subject of conversation between us. He asked me as soon as I entered whether it was true as he had heard (I presume of Mr Merry) that Mr. Burr or Mr King was to be sent here on the business in which we were engaged? I replied that I knew nothing of it otherwise than from the gazettes; that such measures had been repeatedly adopted by our govt. in similar cases & might in this; that if I knew it was done I shod. find a motive in it to intermit my agency with him; but as I had no reason from any communication to credit the report, I did not, & therefore felt myself at liberty to pursue it. Mr Fox shewed no disposition to delay the business on account of the information he had received. His remarks indeed were of a different character. It was on my return from this interview that your letter was presented me by Mr Prentis. Had I recd. it in the morning & the interview taken place & the same subject ben touched, as it would of course, the suspension of further proceeding for the present might probably have resulted from it. Thus this business as you will perceive is plac’d in a situation of peculiar delicacy. I hope therefore that if the measure has been adopted, the person who is appointed will soon be here, or if it has been declined, that that fact may soon be known that I may be able to take advantage of it with this government. In the latter case you will doubtless give me instructions not on the question of indemnity alone, but on all the points which may be involvd in a treaty for the general regulation of our commerce should the opportunity to form one prove favorable.
                    My family at present enjoy good health. On their return from Bath I took

a house in the neigbourhood, of London at which we have since resided to avoid the atmosphere of the city during the unfavourable season. I keep an apartment in town where I attend two or three times a week on business. Mrs. Monroe & my desire unite with me in our best respects to Mrs. Madison. I beg you also to present mine to the President. I am dear Sir very truly your friend & servant
                    
                        Jas. Monroe
                    
                